Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-19, as originally filed, are currently pending and have been considered below.
Priority
2.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 07/13/2021 but claims the benefit of U.S. provisional application number 63/052794 filed on 07/16/2020.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/20/2022 and 11/09/21 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Double Patenting
4.       Claims 1-19 of this application is patentably indistinct from claims 1-20 of Application No. 17352021.  Pursuant  to 37 CFR 1.78(e) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lu (US 2019/0294833 A1) (hereinafter Lu) in view of McAllister (US 2010/0289627 A1) (hereinafter McAllister).
               Regarding claim 1, Lu discloses a wireless computing network to automatically provide digital serialization of a plurality of objects (para 05, asset tracking devices update and report location of an asset through wireless radio frequency communication), the network comprising: 
a plurality of wireless nodes located in a physical space, each of the plurality of wireless nodes (para 052, tag operates in wireless network (e.g. mesh) of (RF) collects and reports information to estimate position of tag, para 55, information collected by the tag includes RSSI, power level from nodes, unique node ID signals) configured to: 
wirelessly communicate with at least one other wireless node in the network in a secure manner (para 70, network 202 may comprise a hierarchy of networks, RF mesh relay data between any devices capable of RF communication with node); 
affix to a physical object in the physical space via any attachment means (para 04, detection means identifying (RFID) tag or like attached to asset and provide information about asset, para 53, tag position determinations track movement of the tag and movement of asset to which tag is attached or otherwise associated); 
utilize data received from a vision-based system to provide a unique digital identity for the physical object upon which it is affixed (para 100, RF identifier used determining position (e.g., RF, camera capability), para 71, Communications from network 202 to device 100  include location data, audio, videos, text, and images).
Lu specifically fails to disclose transmit information regarding the physical object upon which it is affixed to a portable wireless computing device.
In analogous art, McAllister discloses transmit information regarding the physical object upon which it is affixed to a portable wireless computing device (para 119, item-level RFID tags, including metal mount tags in remote environments, para 164, FIG. 7, secure and remotely "authenticatable" RFID tag 70, para 221, counterfeit engine 64 updates location information and send alarm to remote tagging locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of smart tag therefore provide information that enables a device to locate the tag in the service area disclosed by Lu to use authentication technologies provides an efficient means of finding and stopping the flow of counterfeit products throughout global supply chains  as taught by McAllister to use RFID tag in order to avoid simple visual detection of counterfeit goods in the alternate channel by consumer and to prevent sustained counterfeiting activities [McAllister, paragraph 0103].
Regarding claim 2, Lu discloses the wireless computing network of claim 1, further comprising one or more of the plurality of wireless nodes providing a unique identifier for the physical object without receiving data from the vision-based system (para 55, information collected by the tag includes RSSI, power level from nodes, unique node ID signals, para 71, Communications from network 202 to device 100  include location data, audio, videos, text, and images).
Regarding claim 3, Lu discloses the wireless computing network of claim 1, further comprising the one or more of the plurality of wireless nodes transmitting information regarding a history of locations for the physical object (para 71, Communications from the device 100 to the network 202 can include data additional to or other than light ID codes 206, including sensor data, and Historical criteria include user location, para 138, FIG. 21D,  history of the packet, rebroadcast by Node f 2112 and Node g 2114, para 160, position estimates by enable estimation of transmitter dynamics (velocity, acceleration) and movement history).
Regarding claim 4, Lu discloses the wireless computing network of claim 1, further comprising the one or more of the plurality of wireless nodes transmitting information for authenticating the physical object (para 55, information collected by the tag includes RSSI, power level from nodes, unique node ID signals, para 227, taking control, security measures and multi-factor authentication used).
Regarding claim 5, Lu fails to disclose the wireless computing network of claim 1, further comprising the one or more of the plurality of wireless nodes transmitting information for determining the physical object is not a counterfeit version of the physical object.
In analogous art, McAllister discloses the wireless computing network of claim 1, further comprising the one or more of the plurality of wireless nodes transmitting information for determining the physical object is not a counterfeit version of the physical object (Abstract, unique combination of heuristics and authentication technologies provides an efficient means of finding and stopping counterfeit products throughout global supply chains, para 221, counterfeit engine 64 updates location information and send alarm to remote tagging locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of smart tag therefore provide information that enables a device to locate the tag in the service area disclosed by Lu to use RFID tags from the release liner for programming and also for removal from the release liner for attachment to a target item or object  as taught by McAllister to use RFID is an enabling technology for faster and more efficient supply chains by using uniquely numbered shipping containers and items that are read in large numbers simultaneously without requiring a direct line of sight to prevent sustained counterfeiting activities [McAllister, paragraph 0122].
Regarding claim 6, Lu discloses the wireless computing network of claim 1, further comprising not utilizing data received from a vision-based system to provide the unique digital identity for the physical object, and instead the physical object having a predetermined unique digital identity and the one or more of the plurality of wireless nodes providing secondary digital identification for the physical object (para 55, information collected by the tag includes RSSI, unique node ID signals, para 227, taking control, security measures and multi-factor authentication, para 71, Communications from network 202 to device 100  include location data, audio, videos, text, and images).
Regarding claim 7, Lu discloses the wireless computing network of claim 6, further comprising the one or more of the plurality of wireless nodes linking an identifier to the physical object's predetermined unique digital identity (para 55, information collected by the tag includes unique node ID signals, para 22, FIG. 15 depicts flow chart for generating a unique position identifier, para 179, asset tag 2440, unique  Node IDs such as ID (2431), ID (2432), ID (2433) and ID (2434)).
Regarding claim 8, Lu discloses the wireless computing network of claim 7, further comprising first reading the physical object's predetermined unique digital identity through the vision-based system (para 179, asset tag 2440, unique Node IDs such as ID (2431), ID (2432), ID (2433) and ID (2434), report include tag identifier, para 71, Communications from network 202 to device 100  include location data, audio, videos, text, and images).
Regarding claim 9, Lu discloses the wireless computing network of claim 8, further comprising transmitting the physical object's predetermined unique digital identity over a wireless link to the one or more of the plurality of wireless nodes (para 179, asset tag 2440, unique Node IDs such as ID (2431), ID (2432), ID (2433) and ID (2434), report include tag identifier).
Regarding claim 10, Lu discloses the wireless computing network of claim 9, further comprising transmitting the physical object's predetermined unique digital identity and the identifier of the one or more of the wireless nodes of the plurality of wireless nodes to a cloud server (para 171, Location and motion estimates performed by a gateway server or back-end server on the cloud, para 213, sensing network managed via a cloud-based system and asset tracking enabled by communication between mesh and system enable asset tracking, inventorying, space theft detection, and other data-driven functions).
Regarding claim 11, Lu discloses the wireless computing network of claim 10, further comprising the vision-based system capturing contents of a paper, document, book, prescription label or a piece of art (para 71, Communications from network 202 to device 100  include location data, audio, videos, text, and images, para 53, track movement of tag and movement of asset to which tag is attached or otherwise associated, position estimates, track departures and arrivals of tags/assets for service area, and other spatial and temporal metrics of interest).
Regarding claim 12, Lu discloses the wireless computing network of claim 11, further comprising the vision-based system transferring the contents to the one or more of the plurality of wireless nodes (para 213, sensing network via cloud-based system transfer, Asset tracking enabled by communication between mesh and asset tracking, inventorying, space usage characterization, environmental characterization, theft detection, and other data-driven functions).
Regarding claim 13, Lu discloses the wireless computing network of claim 12, further comprising the portable wireless computing device or a drone reading the contents from the one or more of the plurality of wireless nodes (para 04, detection means include tag attached to an asset, reading a bar code or other code attached to the asset or the like, RFID tag provide information about asset, para 78, “image sensor” 304  of mobile device to acquire image and reading image data from the sensor, para 82, system 500, mobile devices in locations 508, 510, 512 detect ID codes and send the codes through network 202 ).
Regarding claim 14, Lu discloses the wireless computing network of claim 13, further comprising the contents being transferred to the one or more of the plurality of wireless nodes without the vision-based system (para 100, RF identifier used determining position (e.g., RF, camera capability), para 71, Communications from network 202 to device 100  include location data, audio, videos, text, and images).
Regarding claim 15, Lu fails to disclose the wireless computing network of claim 14, further comprising the one or more of the plurality of wireless nodes programmed with artificial intelligence computing capability.
In analogous art, McAllister discloses the wireless computing network of claim 14, further comprising the one or more of the plurality of wireless nodes programmed with artificial intelligence computing capability (Abstract, unique combination of heuristics and authentication technologies provides an efficient means of finding and stopping counterfeit products throughout global supply chains, para 46-47, Artificial intelligence and Competitive intelligence use on the inventory of retailer, to suppliers, and to manufacturers, third party companies collecting data for analysis.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of smart tag therefore provide information that enables a device to locate the tag in the service area disclosed by Lu to use RFID tags from the release liner for programming and also for removal from the release liner for attachment to a target item or object  as taught by McAllister to use RFID is an enabling technology for faster and more efficient supply chains by using uniquely numbered shipping containers and items that are read in large numbers simultaneously without requiring a direct line of sight to prevent sustained counterfeiting activities [McAllister, paragraph 0122].
Regarding claim 16, Lu fails to disclose the wireless computing network of claim 15, further comprising the artificial intelligence computing capability being used to process the contents.
In analogous art, McAllister discloses the wireless computing network of claim 15, further comprising the artificial intelligence computing capability being used to process the contents (para197, used for intelligence reporting to authorized observers,, para 46-47, Artificial intelligence and Competitive intelligence use on inventory of retailer, to suppliers, to manufacturers, third party collecting data for analysis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of smart tag therefore provide information that enables a device to locate the tag in the service area disclosed by Lu to use authentication technologies provides an efficient means of finding and stopping the flow of counterfeit products throughout global supply chains  as taught by McAllister to use RFID tag in order to avoid simple visual detection of counterfeit goods in the alternate channel by consumer and to prevent sustained counterfeiting activities [McAllister, paragraph 0103].
Regarding claim 17, Lu fails to disclose the wireless computing network of claim 16, further comprising the artificial intelligence computing capability being used to respond to user generated queries about the contents.
In analogous art, McAllister discloses the wireless computing network of claim 16, further comprising the artificial intelligence computing capability being used to respond to user generated queries about the contents (para197, used for forward intelligence reporting to authorized observers, para 46-47, Artificial intelligence and Competitive intelligence use on the inventory of retailer, to suppliers, and to manufacturers, third party companies collecting data for analysis.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of smart tag therefore provide information that enables a device to locate the tag in the service area disclosed by Lu to use RFID tags from the release liner for programming and also for removal from the release liner for attachment to a target item or object  as taught by McAllister to use RFID is an enabling technology for faster and more efficient supply chains by using uniquely numbered shipping containers and items that are read in large numbers simultaneously without requiring a direct line of sight to prevent sustained counterfeiting activities [McAllister, paragraph 0122].
Regarding claim 18, Lu fails to disclose the wireless computing network of claim 17, further comprising the one or more of the plurality of wireless nodes associated with the piece of art transmitting the contents to a user's mobile computing device.
In analogous art, McAllister discloses the wireless computing network of claim 17, further comprising the one or more of the plurality of wireless nodes associated with the piece of art transmitting the contents to a user's mobile computing device (para 119, item-level RFID tags, including metal mount tags in remote environments, para 164, FIG. 7, secure and remotely "authenticatable" RFID tag 70, para 221, counterfeit engine 64 updates location information and send alarm to remote tagging locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of smart tag therefore provide information that enables a device to locate the tag in the service area disclosed by Lu to use authentication technologies provides an efficient means of finding and stopping the flow of counterfeit products throughout global supply chains  as taught by McAllister to use RFID tag in order to avoid simple visual detection of counterfeit goods in the alternate channel by consumer and to prevent sustained counterfeiting activities [McAllister, paragraph 0103].
Regarding claim 19, Lu fails to disclose the wireless computing network of claim 17, further comprising the one or more of the plurality of wireless nodes associated with the piece of art transmitting the contents to a user's mobile computing device when the user passes by the piece of art.
In analogous art, McAllister discloses the wireless computing network of claim 17, further comprising the one or more of the plurality of wireless nodes associated with the piece of art transmitting the contents to a user's mobile computing device when the user passes by the piece of art (Abstract, unique combination of heuristics and authentication technologies provides an efficient means of finding and stopping counterfeit products throughout global supply chains, para 221, counterfeit engine 64 updates location information and send alarm to remote tagging locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of smart tag therefore provide information that enables a device to locate the tag in the service area disclosed by Lu to use authentication technologies provides an efficient means of finding and stopping the flow of counterfeit products throughout global supply chains  as taught by McAllister to use RFID is an enabling technology for faster and more efficient supply chains by using uniquely numbered shipping containers and items that are read in large numbers simultaneously without requiring a direct line of sight to prevent sustained counterfeiting activities [McAllister, paragraph 0122].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689